DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 07/26/2021 amended claims 1, 4, and 7.  Claims 1-10 are pending and rejected.

Objection/s to the Application, Drawings and Claims
The filing on 07/26/2021 appropriately amended the title and the drawings and claim 7; hence the objections to the title, the drawings and claim 7 made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chiu (US 20180314139 A1).
Regarding claim 1, Chiu teaches a projector (Fig. 1-8), comprising: a housing (12) having an air inlet (132) surface (12b) and an air outlet surface (12c), and a bottom surface (12402); and a lens module (142) located in the housing (12), wherein the air inlet (132) surface (12b) is provided with an air inlet (132) thereon, the air outlet surface (12c) is provided with an air outlet (134) thereon, and an air passage for gas flow is formed between the air inlet (132) and the air outlet (134); and wherein the lens module (142) comprises a lens (142) and a protective cover (1241) arranged at a periphery of the lens (142) for isolating the lens (142) from the air passage (Fig. 7 and 8); wherein the protective cover (1214) comprises a first surface (front surface of 1241) close to the air inlet (132), a second surface (back surface of 1241) opposite to the first surface (front surface of 1241), and a third surface (surface of indentation 1242) connecting the first surface (front surface of 1241) with the second surface (back surface of 1241), wherein a first fixing portion (bottom of front surface of 1241) connected to the bottom surface (12402) is 
Regarding claim 2, Chiu further teaches the air inlet (132) surface (12b) is opposite to the air outlet surface (12c), and the lens module (142) is located between the air inlet (132) surface (12b) and the air outlet surface (12c) (Fig. 1-8).
Regarding claim 5, Chiu further teaches a fan (18) corresponding to the air outlet (134) is provided at the air outlet (134; Fig. 8).
Regarding claim 6, Chiu further teaches the housing (12) comprises a lens (142) mounting surface (12a) connecting the air inlet (132) surface (12b) with the air outlet surface (12c), wherein the lens (142) mounting surface (12a) is provided with a lens (142) mounting hole (130; Fig. 1); and wherein the lens module (142) further comprises a lens holder (12401, 1224, and/or 1222) connected to the housing (12) and configured to fix the lens (142) and the protective cover (1241), wherein the lens holder (12401, 1224, and/or 1222) is disposed corresponding to the lens (142) mounting hole (130).
Regarding claim 9, Chiu further teaches an avoiding portion (533) (1242) for the lens (142) is provided at a side of the third surface (surface of indentation 1242) close to the lens (142) mounting surface (12a), and the protective cover (1241) abuts against an edge of the lens (142) through the avoiding portion (533) (1242).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yamashita (US 20190171092 A1).
Regarding claim 3, Chiu further teaches the projector further comprises a mainboard (16; [0018]), and the projector components, such as a color wheel assembly, being arranged between the air inlet (132) surface (12b) and the air outlet surface (12c).

Yamashita teaches projector components comprise a heat radiator (304) and a laser device ([0003]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chiu with Yamashita; because it provides a high efficiency, high intensity and low heat light source.
Regarding claim 4, the combination of Chiu and Yamashita consequently results in the heat radiator (304 of Yamashita) is located between the air inlet (104 of Yamashita) and the lens module (Fig. 9a and b of Yamashita), and the first surface (front surface of 1241 of Chiu) is arranged close to the heat radiator (304 of Yamashita).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chiu in view of Saito (US 20120242966 A1).
Regarding claim 7, Chiu further teaches the lens module (142) further comprises a lens holder (12401, 1224, and/or 1222) connected to the housing (12) and configured to fix the lens (142) and the protective cover (1241), a slot (1242) is provided at a side of the third surface (surface of indentation 1242) close to the lens holder (12401, 1224, and/or 1222), the slot (1242) is fixed to the lens holder (12401, 1224, and/or 1222) and.
Chiu does not explicitly teach the slot (1242) fixed to the lens holder (12401, 1224, and/or 1222) by clamping.
Saito teaches fixing joining parts by clamping (27D, 28D, 63H, 63K, 64H, and 64K; Fig. 4-7).

Regarding claim 8, the combination of Chiu and Saito consequently results in the third surface (surface of indentation 1242) (surface of indentation 1242 of Chiu) is provided with fixing holes (63H, 64H of Saito) arranged at two sides of the slot (1242 of Chiu), and the protective cover (1241 of Chiu) is fixed to the lens holder (12401, 1224, and/or 1222 of Chiu) through the fixing holes (63H, 64H of Saito).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Fujimaki (US 20100195063 A1).
Regarding claim 10, Chiu does not explicitly teach the projector comprises a lens (142) connection line which is electrically connected to the lens (142) through the lens holder (12401, 1224, and/or 1222), a receiving space for the lens (142) is formed between the protective cover (1241) and the housing (12), and the lens (142) connection line is located outside the receiving space.
Fujimaki teaches a lens (142) connection line (at 72; Fig. 1 and 2) which is electrically connected to the lens (142) through the lens (142) holder, a receiving space for the lens (142) is formed between the protective cover, i.e., lens (142) barrel, and the housing, and the lens (142) connection line is located outside the receiving space (Fig. 1, 2, and 4; [0030]-[0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chiu with Fujimaki; because it allows communication between the mounted lens (142) and the projector.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, 
Specifically, as shown in FIG. 3 and FIG. 4 of Chiu, the detachable part 1241 that has been interpreted by the Examiner as the protective cover in claim 1 includes a front surface, a back surface, and a second indentation 1242, and the front surface and the back surface are fixed to a bottom surface of the second casing member 124. Paragraph [0027] and FIGs. 7-8 of Chiu illustrate that the front surface, the back surface, the second indentation 1242, and the bottom surface of the second casing member 124 form the air flow bypass passage 1246, and the air flow flowing into the first air vent 132 flows through the air flow bypass passage 1246 to reduce the temperature the air flow bypass passage 1246, which can cool the projection lens 142 indirectly due to that the air flow bypass passage 1246 is under the projection lens 142.  Therefore, the air flow bypass passage 1246 formed by the front surface, the back surface, the second indentation 1242, and the bottom surface of the second casing member 124 is used for air flowing, and the air flow bypass passage 1246 is under the projection lens 142, that is, the projection lens 142 is not disposed in the air flow bypass passage 1246. 
However, in amended claim 1, the lens is accommodated in a space defined by the first surface, the second surface, the third surface, and the bottom surface.

Examiner respectfully disagrees.  Claim 1 recites “the lens is accommodated in a space defined by the first surface, the second surface, the third surface, and the bottom surface.”  Claim 1 does not limit how the space is defined by “the first surface, the second surface, the third surface, and the bottom surface.”  It is clear from the Fig. 7 and 8 that the first surface, the second surface, and the third surface define the front portion of the space accommodating the lens and the bottom surface define the rear portion of the space accommodating the lens.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882